Citation Nr: 1539141	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2014 letter, the Veteran stated that his service connected disabilities had worsened.  He was last afforded a VA examination for his disabilities in September 2011.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that in a TDIU claim, VA is not required to obtain an opinion as to the combined effects of service connected disabilities on employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  "The need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis." Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In this case, given the Veteran's contentions that his service connected disabilities have increased in severity, the subsequent need to obtain additional examinations, and the fact that his disabilities affect both of his upper extremities which, in an employment situation, would be expected to act together, the Board notes that the previous opinions on the Veteran's employability are likely to be outdated and incomplete.  Therefore, the Board finds that an opinion on the combined effects of the Veteran's service connected disabilities should be obtained.  

Finally, the Board notes that the Veteran has consistently described a fall at a VA hospital in which he sustained an injury to his right shoulder.  Private medical records confirm that he was injured in a January 2009 fall at a VA facility.  In the February 2014 letter, the Veteran attributes this fall to a failure to remove the ice at the VA facility.  This statement is an implied claim for compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014).  

The VA has a duty to address all issues raised during the course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In addition, issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  There is a possibility that the claim for compensation for a right shoulder disability under the provisions of 38 U.S.C.A. § 1151 will impact the claim for TDIU.  Therefore, both issues must be remanded so that they can be considered together.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim for entitlement to compensation for a right shoulder disability under the provisions of 38 U.S.C.A. § 1151. 

2.  Schedule the Veteran for VA examinations to evaluate his right hand amputation and degenerative arthritis of the left shoulder.  The examiner must not that the claims folder was reviewed.  All indicated tests and studies must be conducted.  The examiner should state whether it is as likely as not that the Veteran's service connected disabilities would prevent him maintaining his former employment as an accountant or in food concessions.  

The examiner should provide reasons for the opinion.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.   Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

